Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 122







DeAnn E. McCluskey, n/k/a DeAnn E. Wilson, 		Plaintiff and Appellant 



v.



Brent McCluskey, 		Defendant and Appellee







No. 20150268







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



DeAnn E. Wilson, self-represented, 505 East 15th Street, Dell Rapids, S.D. 57022, plaintiff and appellant; on brief.



Kristin A. Redmann, 400 East Broadway Avenue, Suite 410, P.O. Box 7097, Bismarck, N.D. 58507-7097, for defendant and appellee; on brief.

McCluskey v. McCluskey

No. 20150268



Per Curiam.

[¶1]	DeAnn McCluskey, now known as DeAnn Wilson, appeals an amended divorce judgment.  She argues the court should not have awarded primary residential responsibility of the parties’ minor children to Brent McCluskey.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in awarding primary residential responsibility to McCluskey.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner